Citation Nr: 1455121	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-08 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with anxiety and depression, generalized anxiety disorder, and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to November 1990 with additional service in the Army National Guard and Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Columbia, South Carolina.  

In August 2013, the Board remanded the case to schedule the Veteran for a requested hearing.  In February 2014, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.

In the July 2010 rating decision, the RO denied service connection for adjustment disorder with anxiety and depression; however, in light of the evidence of record, including diagnoses of generalized anxiety disorder and depression, the Board has characterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
  
The Board has reviewed the contents of the Veteran's Virtual VA e-folder and found that it contains additional medical evidence that was considered by the RO in the March 2012 statement of the case (SOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The Veterans Benefits Management System (VBMS) e-folder does not contain any documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Remand is required to obtain outstanding records and to afford the Veteran a new VA examination to evaluate his claimed psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC), the Veteran's National Guard units, or any other appropriate entity, service treatment records and service personnel records regarding the Veteran's service with the Army and Air National Guard.  

A specific request should be made for service treatment records and service personnel records regarding the Veteran's service with: 

(1) the 529th Forward Support Battalion in Bowling Green, Virginia, from 1993 to 1994; and 

(2) the 113th Fighter Wing at Andrews Air Force Base in Maryland, from 1994 to 1995.

If additional service records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Request from the NPRC, or any other appropriate entity, the Veteran's service personnel records regarding his active duty service from October 1979 to November 1990.  

If service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the Army and Air National Guard.

4.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Martinsburg VA Medical Center (VAMC), dated since July 2011, and;

(2) records regarding psychological treatment obtained around September to November 2007, as referenced during a June 2008 psychological evaluation.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

5.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his psychiatric disorder.  

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all psychiatric disorders present at any time since around June 2009, when the Veteran filed his current claim for service connection, to include adjustment disorder with anxiety and depression, generalized anxiety disorder, and depression.  With regard to each identified disorder, the examiner must provide an opinion as to whether the disorder (1) clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.

If the examiner concludes that any psychiatric disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that any psychiatric disorder did not clearly and unmistakably exist prior to military service, he or she should opine as to whether it (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA; or (3) is related to an injury incurred during a period of INACDTURA.

If the examiner determines that any psychiatric disorder existed prior to any verified period of ACDUTRA or INACDUTRA, he or she should opine as to whether the disorder was aggravated (permanently worsened) beyond its natural progression during such period of service.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service in this case is "clear and unmistakable" which is a formidable standard.  It must be medically undebatable that the Veteran's psychiatric disorder existed prior to service.  

If it is not medically undebatable that a psychiatric disorder existed prior to service, the Veteran must be presumed to have been in sound condition upon entry into service and the examiner should not consider whether any psychiatric disorder pre-existed service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In a June 1979 Preliminary Physical Review, the Veteran reported that he had never been treated for a mental condition.  

* In a June 1979 Report of Medical History, the Veteran denied having or ever having had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  No psychiatric disorder was noted on examination in June 1979 and the examiner determined that the Veteran was qualified for enlistment in the Air Force.  A PULHES profile reflects that the Veteran was given scores of 1 for each area.  

* In April 1987, the Veteran was seen as a walk-in to the mental health clinic at the Air Force Regional Hospital Elmendorf for a crisis.  He described low self-esteem, an inability to sleep, and excess energy.  The assessment was "deferred - cyclothymic type behavior."  

* A May 1987 record from the mental health clinic reflects that the Veteran had an occupational problem which was resolving.  

* In January 1988, the Veteran was evaluated for sleeplessness.  The assessment was sleep disorder.  

* In August 1988, December 1989, and September 1990 the Veteran was seen in the nutrition clinic for instruction on a weight reduction diet.  

* In September 1988, the Veteran was evaluated by a psychologist at Eglin Air Force Base.  Mental status examination was within normal limits and the assessment was deferred.  

* Clinical evaluation of the psychiatric system was normal on periodic non-flying examination in December 1988.  This report indicates that the Veteran exceeded the maximum allowable weight by 3 pounds and was referred to the weight control program.  

* In January, February, and March 1989, the Veteran attended the stress management group at Eglin Air Force Base.  Mental status examination was within normal limits on each date.  

* Service treatment records document that the Veteran attended an AD Process Group at Eglin Air Force Base from December 1988 to July 1990, with mental status examination being within normal limits on each date.  

* In his October 1990 Report of Medical History at separation, the Veteran reported frequent trouble sleeping, excessive worry, and nervous trouble.  The examiner noted that the Veteran stated that he had been treated for anxiety/hyperactivity since approximately 1972 and his symptoms had increased in the past year secondary to weight management problems and separation related activity.  He reported being treated with group therapy once a week and intended to continue therapy after separation.  On separation examination, clinical evaluation of the psychiatric system was normal.  The separation examination report notes that the Veteran exceeded the maximum allowable weight.  

* A July 2002 private treatment record reports that, in the past six months, the Veteran had been particularly nervous or anxious and the clinician indicated that he met the criteria for a diagnosis of generalized anxiety disorder.  

* Another July 2002 private record reflects that the Veteran had met the criteria for generalized anxiety disorder for many years (from 1983 onwards).  

* A June 2003 private anxiety screen notes that the Veteran had a chief complaint of anxiety with depression and a diagnosis of generalized anxiety disorder.  The Veteran reported that his symptoms of anxiety first appeared at age 17 and his first generalized anxiety disorder episode occurred at age 22.  He described the onset of his present episode of anxiety as beginning in 1983 and continuing since.  

* VA PTSD and major depression screens performed in August 2006 were negative.  

* In April 2007, the Veteran presented for mental health evaluation with complains of trouble adapting to life in a new state and trouble at work.  He indicated that he had had peer relationship problems since early childhood, which had affected his adult life and described having trouble with peers in the Air Force and receiving counseling in service.  The Axis I diagnosis was generalized anxiety disorder.  

* During a June 2008 psychological evaluation, the Veteran reported being teased and picked on in school and was placed in special schooling for one year in eighth grade because of socialization issues.  The Veteran stated that he had developed anxiety and "hyper-activity" which he referred to as getting bored with school and not attending to the material.  He denied ever being diagnosed with attention deficit hyperactivity disorder (ADHD) or taking medications for hyperactivity.  He described a better adjustment on returning to high school.  

* VA treatment records dated from January 2009 to July 2011 reflect diagnoses of and treatment for adjustment disorder with depressed mood; anxiety disorder; depression; and generalized anxiety disorder.  

* A June 2009 VA mental health consultation request reports that the Veteran had been feeling down and anxious since being unemployed.  

* During VA treatment in June 2009, the Veteran reported that he had been dealing with anxiety for all of his life.  He stated that he went to group therapy for his weight problem during service, from 1989 to 1990.  

* In a June 2009 statement, the Veteran stated that he was in group therapy from 1989 to 1990 for anxiety and depression stemming from being on the weight management program.  He reported that he had anxiety and depression before entry into service, but he believed that being on the weight management program exacerbated his problem.  

* On VA examination in December 2009, the Veteran stated that he was currently being treated for anxiety and depression and the trouble started when he was 5 or 6 years old.  The examiner indicated that there was a question of some abuse as a child and the Veteran reported that he always had peer problems at school and had "issues" with peer relations during high school.  The Axis I diagnosis was adjustment disorder with anxiety and depression.  The Axis II diagnosis was personality disorder, not otherwise specified.  

* In March 2010, another VA examiner reviewed the claims file and stated that the medical records showed that Veteran had a consistent and long history of generalized anxiety disorder.  She opined that the symptoms noted by the December 2009 VA examiner were the same as the symptoms of anxiety noted in his medical record.  The March 2010 examiner subsequently responded to a request for an addendum as to whether or not the Veteran's current adjustment disorder was a continuation of symptoms first treated during service or whether the symptoms were a separate manifestation due to post-service stressors.  She responded that the different diagnoses were describing the same symptoms.  In a second addendum, the March 2010 VA examiner reported that the medical records from the Veteran's active duty service were not available for her review.  

* In July 2010, the VA examiner who performed the December 2009 VA examination reviewed the claims file and opined that the medical records and self-reports from the Veteran indicated that, from early childhood on for most of his life, he had had trouble relating to his peers which had resulted in anxiety for most of his life.  He also described periods of depression since leaving service and reported being depressed over having difficulty finding employment.  The examiner opined that the etiology of the Veteran's adjustment disorder could be from his relationship with his peers from early childhood.  The examiner remarked that the Veteran had problems with schooling and had some family involvement in that his mother also had periods of depression.  The examiner observed that the Veteran's parents were not together and he was only three when they divorced.  He added that the Veteran did not get along with his father and did not know him well.  He also noted that the Veteran had trouble finding significant others.  The examiner stated that the exact neurobiology of the Veteran's disorder was not known, but as far as could be evaluated, it would be subject to these factors, which were hereditary and environmental combinations.  He concluded by opining that it was less than likely that the Veteran's adjustment disorder with anxiety and depression was a result of his service performance.    

* In June 2011, the Veteran asserted that his depression and anxiety could all be attributed to a bomb being set off at Ramstein Air Force Base on August 31, 1981.  He reported being stationed at Ramstein Air Force Base from March 1980 to March 1982 and indicated that the bombing, which reportedly occurred in front of the dental clinic where he worked, was stressful, caused anxiety, resulted in several nightmares, and still "haunted" him.  

* A June 2011 VA psychiatry record notes that obesity and weight loss were triggering issues for the Veteran's major anxiety/depression.  The psychiatrist observed that the Veteran felt that his problems with anxiety and depression began during service and were due to intense pressure to lose weight with extremely stressful weight loss groups he had to attend while on active duty from 1989 to 1990.  The psychiatrist remarked that, by the Veteran's historical account, it did seem that his anxiety and depression had resulted from this stressful time in the military and had continued since that time.  

* During the February 2014 hearing, the Veteran testified that he had one visit for counseling prior to service, around age 13 or 14, for being bullied.  He reported that he was bullied for almost all of elementary and junior high school.  He added that he was treated for anxiety and stress management from 1987 through 1989 and indicated that the need for stress management was due to the weight management program.   

* During the February 2014 hearing, the Veteran asserted that the weight management program exacerbated his psychiatric issues, as did the fact that he was demoted from sergeant to senior airman.  

* During the February 2014 hearing, T.H. testified that he had known the Veteran since 1988 when he was on active duty in the Air Force and it seemed that the Veteran was being singled out in regard to his weight management and there was a lot of pressure on him.  He added that the Veteran suffered a lot of stress and was very nervous.  

In rendering the requested opinion, the examiner must consider and address the Veteran's in-service mental health treatment, the October 1990 Report of Medical History indicating that his psychiatric symptoms had increased in the past year secondary to weight management problems and separation related activity, the July 2002 private record reflecting that the Veteran met the criteria for generalized anxiety disorder from 1983 onwards, the Veteran's assertion that his depression and anxiety could be attributed to a bomb being set off at Ramstein Air Force Base on August 31, 1981, the June 2011 VA psychiatry note indicating that, by the Veteran's historical account, it did seem that his anxiety and depression had resulted from a stressful time in the military related to intense pressure to lose weight with extremely stressful weight loss groups and had continued since that time, and the Veteran's February 2014 testimony regarding the in-service weight management program and his reported demotion.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



